UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 16, 2009 WaferGen Bio-systems, Inc. (Exact name of registrant as specified in its charter) Nevada 333-136424 90-0416683 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) Bayside Technology Center 46531 Fremont Blvd. Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 651-4450 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) sf-2630887 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 16, 2009, Alnoor Shivji, the Chairman, President and Chief Executive Officer of WaferGen Bio-systems, Inc. (the “Company”), Amjad Huda, the Company’s Chief Financial Officer, and Victor Joseph, the Company’s Chief Technology Officer, each agreed in a letter agreement with the Company to reduce such officer’s base salary by 15% from $262,500 to $223,000.The letter agreements confirm prior salary reductions for these officers, effective as of November 1, 2008, that were voluntarily agreed to by such officers.The letter agreements provide that the base salaries for these executive officers will return to their prior levels in the event that the Company raises $5 million in gross proceeds from the sale of its securities in one or more financings on or prior to March 20, 2009 (excluding any gross proceeds received in connection with any financings completed by the Company’s Malaysian subsidiary), or the Company raises after March 30, 2009 funds sufficient to finance the Company’s operations at its then-current burn rate for an additional nine months after the closing of such financing. The compensation committee of the Company’s board of directors has approved of the foregoing salary reductions as set forth in the letter agreements. sf-2630887 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WaferGen Bio-systems, Inc. Date: January 22, 2009 By: /s/ Amjad Huda Amjad Huda Chief Financial Officer
